Exhibit 10.29


Party A:
Name: Dongping Wu
Identification Number:


Name: Xiaoling Zhao
Identification Number:


Name: Dianqing Chen
Identification Number:


Party B:


Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd., a limited liability
company under the laws of the People’s Republic of China
Address: Kuangong Road and Tiyu Road 10th Floor, Pingdingshan, Henan Province,
China
Legal Representative:  LV Jianhua


This Supplemental Agreement is entered into as of September 2, 2011, by and
between Party A and Party B (each a “Party” and collectively the “Parties”) in
Pingdingshan, Henan Province, with reference to the following recitals:


Whereas, Party A and Party B are parties to a certain Equity Interests Transfer
Agreement dated as of May 19, 2011 (the “Transfer Agreement”), to transfer
equity interests of Baofeng Shuangrui Coal Mining Co., Ltd. (the “Target
Company”) held by Party A (the “Equity Interests”) to Party B.


Whereas, at the time the Transfer Agreement was entered into, the following
terms of the Parties were not reduced to writing in the Transfer Agreement:


 
(a)
That at the completion of the transfer of the Equity Interests by Party A to
Party B (the “Transfer”), the Target Company would have no assets and
liabilities, other than its rights to the Baofeng Shuangrui Coal Mining Co.,
Ltd. mine and mining rights and the essential underground facilities
(collectively the “Mine Assets”);



 
(b)
That if, however, at the time the Transfer is completed, there remains any
assets and/or liabilities in the Target Company inconsistent with the foregoing
agreement, Party A would arrange for their disposal as soon as practicable and
would assume all rights and obligations thereto and therefrom, which rights and
obligations arising from the Equity Interests Party B would forfeit, and

 
 
(c)
That irrespective of the completion of the Transfer, Party B would not assume
actual control of the Target Company until the disposal of all assets and/or
liabilities other than the Mine Assets, provided that immediately upon the
completion of the Transfer, the Target Company shall cease to operate or
transact in any business other than in connection with the disposal of such
assets and/or liabilities.



Whereas, since the completion of the Transfer on May 20, 2011 (as signified by
its registration with the Pingdingshan Administration of Industry and Commerce
completed on such date), the Parties have acted in accordance with the foregoing
terms, and desire to continue to do so until the disposal of all assets and/or
liabilities of the Target Company other than the Mine Assets, subject to such
additional terms set forth below.


Based upon the principles of equality and mutual benefits and through friendly
negotiations, the Parties agree as follows:


1.1
The Parties hereby acknowledge the following as terms of the Parties with
respect to the subject matters of the Transfer Agreement, which terms the
Parties intended to be a part of, but did not reduce to writing in, the Transfer
Agreement (collectively the “Terms”):



 
(a)
That at the completion of the Transfer, the Target Company would have no assets
and liabilities, other than the Mine Assets;



 
(b)
That if, however, at the time the Transfer is completed, the Target Company has
assets and/or liabilities other than the Mine Assets, Party A would take all
actions necessary to dispose of such assets and/or liabilities as soon as
practicable and would assume all rights and obligations thereto and therefrom,
which rights and obligations arising from the Equity Interests Party B would
forfeit; and

 
 
(c)
That irrespective of the completion of the Transfer, Party B would not assume
actual control of the Target Company until the disposal of all assets and/or
liabilities other than the Mine Assets, provided that immediately upon the
completion of the Transfer, the Target Company shall cease to operate or
transact in any business other than in connection with the disposal of such
assets and/or liabilities.



1.2
The Parties hereby acknowledge and agree that as of the completion of the
Transfer on May 20, 2011, The Target Company contained, in addition to the Mine
Assets as described in the attached Schedule A, such additional assets and/or
liabilities as described in the attached Schedule B (collectively the “Non-Mine
Assets/Liabilities”), both of which schedules are hereby incorporated and made a
part of this Supplemental Agreement.

 
 
 

--------------------------------------------------------------------------------

 


1.3
The Parties hereby acknowledge and agree that since the completion of the
Transfer on May 20, 2011, each Party has acted in accordance with the Agreements
with respect to the Target Company, the Mine Assets and the Non-Mine
Assets/Liabilities, and agree to act in accordance with the Terms until the
disposal of all of the Non-Mine Assets/Liabilities.



1.4
Party A shall undertake to dispose of the Non-Mine Assets/Liabilities as soon as
practicable but in no event later than February 1, 2012.  Party A shall notify
Party B in writing upon the disposal of each of the Non-Mine Assets/Liabilities,
accompanied in each instance by such documentation as may be reasonably required
by Party B in connection with such disposal.

 
1.5
Except as expressly set forth in this Supplemental Agreement, the terms and
provisions of the Transfer Agreement shall continue unmodified and in full force
and effect.  In the event of any conflict between this Supplemental Agreement
and the Transfer Agreement, this Supplemental Agreement shall control.

 
1.6
This Supplemental Agreement shall be governed by the laws of the People’s
Republic of China.  The Parties shall strive to settle any dispute arising from
the performance in connection with this Supplemental Agreement through friendly
negotiation.  In the event that no settlement can be reached, such dispute shall
be submitted for resolution to the People’s Court of the jurisdiction where this
Supplemental Agreement is executed.

 
1.7
This Agreement shall be executed by the Parties in two counterparts, with one
counterpart to be held by each Party which shall have the same legal effect.

 
Party A:
 
Party B:
     
/s/ Dongping Wu
 
/s/ Jianhua Lv
 
 
/s/ Dianqing Chen
 
[Seal of Baofeng Shuangrui Coal Mining Co., Ltd.]
     
/s/ Xiaoling Zhao
   

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


(Mine Assets)
 
As of May 20, 2011, the Mine Assets are comprised of:


Name
 
Book Value
 
Mining rights and essential underground facilities
 
0
 

 
 
 

--------------------------------------------------------------------------------

 
 
[ex29pg4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex29pg5.jpg]
 
 
 

--------------------------------------------------------------------------------

 